The chancellor decided that the case of the officers or agents of a corporation forms an exception to the general rule that a mere witness who has no personal interest in the subject of the suit cannot *be made a party. That in a bill against a corporation for relief, its officers or agents who are cognizant of the facts to which it relates may be made defendants for the purpose of obtaining an answer on oath which cannot be obtained in any other way. That in such cases it is not necessary to aver in the bill that the knowledge of the facts sought is confined to the officer or agent of the company who is made a party; but that it is sufficient if it appears that the facts charged are material to the relief sought against the corporation, and are known to the officer or agent who is made a defendant for the purpose of the discovery; especially where the discovery sought relates to transactions with him as such officer or agent. That to render a bill multifarious, it must contain two or more good grounds of suit which cannot properly be joined in the same bill, either against the same or different defendants. That if a good cause of complaint is joined in the bill with other allegations which could not entitle the complainant to file a bill against the defendants, or either of them, such allegations are simply impertinent or afford grounds for demurrer to that part of the bill, for want of equity. So where relief is prayed against the officers or agents of a corporation who are properly made defendants with the corporation for the purposes of discovery, but where the case made by the bill does not entitle the complainant to ask relief against them, such prayer does not authorize either the officers or the corporation to demur to the whole hill as multifarious; but that such officers or agents may, if they think proper, answer astotlie discovery sought and demur as to the claim for relief against them; or they may answer the whole bill in the usual manner and insist upon the objection, at the hearing, that the bill, as to them, should be dismissed, with costs. Demurrer overruled, with costs to be paid by the defendants respectively. Complainant to have thirty days to except to answers *for insufficiency, and defendants to have thirty days to answer exceptions.